DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 and 5 remain cancelled.  The rejection of claims 2 – 4 and 6 – 40 are traversed. Claims 2 – 4 and 6 – 40 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant's arguments filed 1 February 2021, after final, have been fully considered but they are not persuasive. 
 	In arguments filed 7 August 2020, related to Kim, Applicant argued Kim failed to disclose at least while displaying a symbol on the touch screen, detecting, via the touch screen, a first hovering input that includes detecting objects including a first object and a second object over the touch screen without detecting the objects in contact with the touch screen; and in response to detecting the first hovering input meets one or more first criteria at a respective location of the touch screen corresponding to the symbol including a criterion that is satisfied when the first object and the second object move closer together  while over a portion of the touch screen that includes the symbol, selecting the symbol (emphasis added by Applicant). Applicant argued selecting a widget in Kim by the pinching gesture requires that hovering objects are positioned at the edges of the widget, and that the hovering object remains stationary at the edges for 
	After further review of Kim the Office believes Applicant’s characterization of the pinching gesture does not appear correct.
	For example, the Office points to Kim’s [0090 – 0091] which discloses that the user may make a pinching gesture of pinching the widget with two inputs for selecting a display widget. The Office notes the term “gesture” implies a movement the user’s fingers are to be performed when pinching the widget for selection.  In contrast to Applicant’s assertion, the Office respectfully submits the movement of the fingers over a portion of the touch screen that includes the symbol are detected while the user performs the pinching gesture to select widget. The Office respectfully submits the entire pinching gesture (which includes the movement of the fingers during the pinching action and the final position of the fingers around the edge of widget) is used to select the widget, rather than simply the end positon of the fingers over the edges of the widget as asserted by Applicant. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 2, 3, 6, 8, 9, 11, 14, 16 – 18, 20, 22, 23, 25, 28, 30, 32, 34, 35, 37, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun Ju KIM (Publication number: US 2010/0095206 A1), hereafter Kim.


Regarding claim 2:
	Kim discloses a method (Kim ABSTRACT; Figure 12 and 20 – 21) comprising: at an electronic device with a touch screen (Kim Figure 1 100 and [0070]): 
 	while displaying a symbol on the touch screen, detecting, via the touch screen, a first hovering input that includes detecting objects over the touch screen without detecting the objects in contact with the touch screen (a widget is displayed on the touch screen. Two fingers may be placed above the widget, the first hovering input, as 
	in response to detecting that the first hovering input meets one or more first criteria at a respective location of the touch screen corresponding to the symbol including a first criterion that is satisfied when the first object and the second object move closer together while over a portion of the touch screen that includes the symbol, selecting the symbol (Kim 0090 – 0093] [0101 – 0102][0116]; a widget is selected in response to detecting that the widget is pinched after the user performs the gesture of pinching the widget. The claimed first criterion is satisfied while the user performs the gesture of pinching the widget); 
 	while the symbol is selected, detecting, via the touch screen, a second hovering input that includes detecting movement of the objects over the touch screen without detecting the objects in contact with the touch screen (while widget 43 is selected a second hovering input occurs when the user moves the two fingers in a space to move the widget 43, accordingly; see Kim [0113- 0117]); and 
 	in response to detecting that the second hovering input meets one or more second criteria, moving the symbol displayed on the touch screen in accordance with the movement of the objects (in response to detecting movement of the pinched finger from B to C, construed as the claimed second criteria, moving the widget, accordingly; Kim [0113 – 0117]).



Regarding claim 3:
	Kim discloses the method of claim 2, wherein the one or more first criteria include a second criterion that is satisfied when the objects include two or more fingers (Kim [0101][0116] a pinching gesture requires at least two fingers).

Regarding claim 6:
	Kim discloses the method of claim 2, wherein the one or more first criteria include a second criterion that is satisfied when the first object and the second object of the first hovering input converge toward the respective location (Kim [0101][0116] – the pinching gesture requires movements of the fingers towards the edges of the widget to be selected).

Regarding claim 8:
	Kim discloses the method of claim 2, wherein moving the symbol displayed on the touch screen from the respective location in accordance with the movement of the objects includes moving the symbol with the objects as the objects move over the touch screen (Kim [0113 – 0117] widget moves with fingers).


Regarding claim 9:
	Kim discloses the method of claim 2, wherein the one or more second criteria include a criterion that is satisfied when the second hovering input includes a rotation 

Regarding claim 11:
	Kim discloses the method of claim 2, further comprising: in response to detecting that the second input fails to meet the one or more second criteria, foregoing moving the symbol or returning the symbol displayed on the touch screen to the respective location on the touch screen (Kim [0113 – 0117] suggests if movement not detected then widget will not move).

Regarding claim 14:
	Kim discloses the method of claim 2, further comprising: while moving the symbol, detecting, via the touch screen, a third hovering input that includes detecting movement of the objects over the touch screen without detecting the objects in contact with the touch screen (Kim [0120] selected widget thrown construed as third hovering input); and in response to detecting that the third hovering input meets one or more third criteria, freezing movement of the symbol, changing an appearance of the symbol, ceasing display of the symbol on the touch screen, or returning the symbol to the respective location (Kim [0124] deleted widget which is thrown is construed as claimed ceasing display of symbol on the touch screen).



Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 2 (and for those reasons further disclosed by Kim [0053 – 0054]).

Regarding claim 17:
	Claim 17 is similarly rejected for those reasons discussed above in claim 2 (and for those reasons further disclosed by Kim [0053 – 0054] and [0074]).
Regarding claim 18:
	Claim 18 is similarly rejected for those reason discussed above in claim 3.
Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 6.
Regarding claim 22:
	Claim 22 is similarly rejected for those reasons discussed above in claim 8.
Regarding claim 23:
	Claim 23 is similarly rejected for those reasons discussed above in claim 9.
Regarding claim 25:
	Claim 25 is similarly rejected for those reasons discussed above in claim 11.
Regarding claim 28:
	Claim 28 is similarly rejected for those reasons discussed above in claim 14.
Regarding claim 30:
	Claim 30 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 32:
	Claim 32 is similarly rejected for those reasons discussed above in claim 6.
Regarding claim 34:
	Claim 34 is similarly rejected for those reasons discussed above in claim 8.
Regarding claim 35:
	Claim 35 is similarly rejected for those reasons discussed above in claim 9.
Regarding claim 37:
	Claim 37 is similarly rejected for those reasons discussed above in claim 11.
Regarding claim 40:
	Claim 40 is similarly rejected for those reasons discussed above in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 7, 19, 21, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al; (Publication number: US 2009/0237371 A1), hereafter Kim ‘371
Regarding claim 4:
	Kim does not disclose the method of claim 2, wherein the one or more first criteria include a second criterion that is satisfied when the objects are within a threshold distance from the touch screen.
	However, Kim ‘371 discloses a mobile terminal and screen displaying method thereof. More particularly, Kim ‘371 discloses a proximity touch sensing region which includes a threshold distance, as defined by the boundary of said region, in which a user gesture may be performed (Kim ‘371 Figure 10).



Regarding claim 7:
	Kim discloses wherein the one or more first criteria include a criterion that is satisfied when the objects are detected above the screen for a threshold duration (Kim [0101]), but does not disclose the method of claim 2, wherein the one or more first criteria include a criterion that is satisfied when the objects are detected within a threshold distance from the touch screen.
 	However, Kim ‘371 discloses a mobile terminal and screen displaying method thereof. More particularly, Kim ‘371 discloses a proximity touch sensing region which includes a threshold distance, as defined by the boundary of said region, in which a user gesture may be performed (Kim ‘371 Figure 10).


Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 21:
	Claim 21 is similarly rejected for those reasons discussed above in claim 7.
Regarding claim 31:
	Claim 31 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 33:
	Claim 33 is similarly rejected for those reasons discussed above in claim 7.
Claim(s) 12, 26, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Anderson et al; (Publication number: US 2012/0249443 A1), hereafter Anderson.Regarding claim 12:
 	Kim (Kim [0116]) discloses the pinched widget 50 may be lifted and placed at a different position as illustrated in Figure 21, but does not disclose the method of claim 2, further comprising: after moving the symbol and while the symbol is selected, detecting, via the touch screen, a third hovering input that includes detecting movement of the objects over the touch screen without detecting the objects in contact with the touch screen; and in response to detecting that the third hovering input meets one or more third criteria, deselecting the symbol displayed on the touch screen.
	However, Anderson discloses virtual link between different displays to present a single virtual object. More particularly, Anderson discloses a virtual object VO may be picked up by a user’s hand, repositioned, and then released as illustrated in Figures 1a – 1D and described in paragraph [0034] detecting the release gesture which include fingers moving apart causes the virtual object VO to be released or deselected). 
	As such, it would have been obvious to modify Kim to include after moving the symbol and while the symbol is selected, detecting, via the touch screen, a third hovering input that includes detecting movement of the objects over the touch screen without detecting the objects in contact with the touch screen; and in response to detecting that the third hovering input meets one or more third criteria, deselecting the symbol displayed on the touch screen, as claimed, because such a modification would be based applying a known technique to a known method ready for improvement to yield predictable results. More specifically, the release gesture allows for a natural body movement to place a lifted virtual object onto the display surface. Thus known benefit in 

Regarding claim 26:
	Claim 26 is similarly rejected for those reasons discussed above in claim 12.
Regarding claim 38:
	Claim 38 is similarly rejected for those reasons discussed above in claim 12.

Claim(s) 13, 27, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Anderson et al; (Publication number: US 2012/0249443 A1), hereafter Anderson, and in view of Wakai et al; (Publication number: US 2002/0036618 A1), hereafter Wakai.Regarding claim 13:
 	Kim (in view of Anderson) discloses wherein the one or more third criteria includes a third criterion that is satisfied when the objects includes two or more objects (Kim [0116] pinch gestures involves two or more fingers), but does not disclose the 
	However, Wakai discloses a method and apparatus for detecting and interpreting path of designated position. More particularly, Wakai discloses interpreting an amount of change in distance is greater than a threshold distance of zero (Wakai Figure 18 S1801) and interpreting an expansion operation (Wakai Figure 18 S1803). Wakai’s Figure 22A and 22B illustrate the expansion operation beginning with the user’s fingers in a pinched posture and ending with the user’s fingers in a released posture.
	As such, it would have been obvious to further modify Kim (in view of Anderson) wherein said criterion is satisfied when the third hovering input includes a movement of the two objects apart beyond a threshold distance, as claimed. Those skilled in the art would appreciate the ability to differentiate between changes in paths concurrently moving, thereby facilitating an appropriate input operation.

Regarding claim 27:
	Claim 27 is similarly rejected for those reasons discussed above in claim 13.
Regarding claim 39:
	Claim 39 is similarly rejected for those reasons discussed above in claim 13.



Claim(s) 10, 15, 24, 29, 36, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wakai et al; (Publication number: US 2002/0036618 A1), hereafter Wakai.Regarding claim 10:
 	Kim discloses the method of claim 2 wherein the one or more second criteria includes a criterion that is satisfied when the objects include two objects (Kim [0116] pinch gesture involves at least two fingers), but does not disclose the method of claim 2, wherein said second criterion is satisfied when a distance between the two objects is less than a threshold distance during the hovering input, and that is not satisfied when the distance between the two objects is greater than the threshold distance during the second hovering input.
 	However, Wakai discloses a method and apparatus for detecting and interpreting path of designated position. More particularly, Wakai discloses interpreting an amount of change in distance is less than a threshold distance of zero (Wakai Figure 18 S1801) and interpreting a contraction operation (Wakai Figure 18 S1802) and not a contraction operation in S1803.
	It would have been obvious to modify Kim wherein said second criterion is satisfied when a distance between the two objects is less than a threshold distance during the hovering input, and that is not satisfied when the distance between the two objects is greater than the threshold distance during the second hovering input, as claimed. Those skilled in the art would appreciate the ability to differentiate between 

Regarding claim 15:
	Kim does discloses wherein the one or more third criteria include a criterion that is satisfied when the objects include two or more objects (Kim [0120][0124] throwing objects uses two fingers), but does not disclose the method of claim 14, wherein said criterion is satisfied when  a distance between the two objects is greater than a threshold distance.
	However, Wakai discloses a method and apparatus for detecting and interpreting path of designated position. More particularly, Wakai discloses interpreting an amount of change in distance is greater than a threshold distance of zero (Wakai Figure 18 S1801) and interpreting an expansion operation (Wakai Figure 18 S1803). Wakai’s Figure 22A and 22B illustrate the expansion operation beginning with the user’s fingers in a pinched posture and ending with the user’s fingers in a released posture.
	As such, it would have been obvious to modify Kim such that the one or more third criteria is satisfied when the distance between the two or more objects is greater than a threshold distance, as claimed. Those skilled in the art would appreciate the ability to differentiate between changes in paths concurrently moving, thereby facilitating an appropriate input operation.

Regarding claim 24:
	Claim 24 is similarly rejected for those reasons discussed above in claim 10.
Regarding claim 29:
	Claim 29 is similarly rejected for those reasons discussed above in claim 15.
Regarding claim 36:
	Claim 36 is similarly rejected for those reasons discussed above in claim 10.
Regarding claim 41:
	Claim 41 is similarly rejected for those reasons discussed above in claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHIR K RAYAN/Examiner, Art Unit 2623